oT

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

UNITED STATES DISTRICT COUR

CLERK. U.S DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN ia OF CALIFORNIA

 

 

- ORAUTY |
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
WILMAR VAZQUEZ-PEREZ (1) Case Number: 19CR1195-CAB
CHELSEA ESTES, FEDERAL DEFENDERS, INC.
Defendant's Attorney
USM Number 06861089
LC] —
THE DEFENDANT:

pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

 

C1 was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offensefs):

 

 

Count
Title & Section Nature of Offense Number(s)
8 USC 1325 IMPROPER ENTRY BY AN ALIEN (FELONY) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s)
[ Count(s) is dismissed on the motion of the United States.

 

Assessment : $100.00 - WAIVED
x

L] JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

x] No fine C) Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attomey of
any material change in the defendant’s economic circumstances.

August 2, 20h}

Date of Impo ye Sentence

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

 
a OTK

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: WILMAR VAZQUEZ-PEREZ (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR1195-CAB
IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
16 MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

Ho

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Ol at A.M. on

 

 

UJ as notified by the United States Marshal.

g The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Conor before
[1 as notified by the United States Marshal.

L) as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

 

at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
i

19CR1195-CAB

 
